DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2021 was filed along with the Request for Continued Examination on September 10, 2021 and prior to the mailing date of the present Official action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statement (IDS) submitted on November 23, 2021 was filed after the mailing date of the Request for Continued Examination on September 10, 2021 and prior to the mailing date of the present Official action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities: the claim’s punctuation omits two semicolons that serve to identify two different groups present, that is, a “group of amines, carboxylic acids, sulfonic acids, phosphonic acids, phosphoric acids” and a second group of “salts of amines, carboxylic acids, sulfonic acids, phosphonic acids, and phosphoric acids”.  Otherwise, the second recitation of the terms “phosphonic acids” and “phosphoric acids” must be deleted as said second recitations become redundant when said two different groups are not properly identified.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11, 13, 14 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0107873 A1 to El-Shoubary et al. (hereinafter “El-Shoubary”) in view of United States Patent No. 8,318,848 B2 to Finegan et al. (hereinafter “Finegan”).

Referring to Applicant’s independent claim 1, El-Shoubary teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of up to 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of MPEP 2144.05 [R-10.2019] (I)
	Although El-Shoubary teaches a dispersant agent (pars. [0034-38] of El-Shoubary), El-Shoubary does not teach explicitly the dispersant agent includes “at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof” according to Applicant’s claim language.
	However, Finegan teaches a coating composition comprising aqueous dispersion of particles made from a copolymer comprising, based on the weight of the copolymer one or more monoethylenically unsaturated monomers; acid functional or anionic monomer and phosphorous-containing monomer (See Abstract of Finegan).  Finegan teaches it has been surprisingly found that low levels of acid-functional or anionic monomers in conjunction with 

Referring to Applicant’s claim 2, El-Shoubary as modified by Finegan teaches said titanium dioxide particles are formed by the chloride process (par. [0020] of El-Shoubary).

Referring to Applicant’s claim 3, El-Shoubary as modified by Finegan teaches said titanium dioxide particles have at least one inorganic coating deposited on the surfaces thereof, wherein said inorganic coating(s) is selected from the group consisting of metal oxide coatings, metal hydroxide coatings, and combinations thereof (par. [0022] of El-Shoubary).

Referring to Applicant’s claim 4, El-Shoubary as modified by Finegan teaches said inorganic coating(s) are selected from the group consisting of silica coatings, alumina coatings, zirconium coatings, and combinations thereof (par. [0022] of El-Shoubary).

Referring to Applicant’s claim 5, El-Shoubary as modified by Finegan teaches said dispersant package is present in said pigment composition in an amount of no greater than about 2% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle).  The dispersant amount taught by El-Shoubary as modified by Finegan renders obvious Applicant’s claimed range.  The dispersant amount taught by El-Shoubary as modified by Finegan lies within Applicant’s claimed range of “no greater than about 2% by weight based on the combined weight of said titanium dioxide particles and said dispersant package”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, El-Shoubary as modified by Finegan teaches said organic compounds having at least one amine functional group and at least one hydroxy functional group are alkyl amine hydroxyls (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”).

Referring to Applicant’s claim 7, El-Shoubary as modified by Finegan teaches said organic compounds having at least one amine functional group and at least one hydroxy functional group are selected from the group consisting of 2-amino-2-methyl-1,3-propanediol, 2-amino-2-ethyl-1,3-propanediol, triethanolamine, and combinations thereof (pars. [0034-36] of El-Shoubary).

Referring to Applicant’s claim 9, El-Shoubary as modified by Finegan teaches said low molecular weight monomeric dispersants include phosphates and phosphonates (col. 4, ll. 15-19, 29-35 of Finegan). 

Referring to Applicant’s claim 11, El-Shoubary as modified by Finegan teaches said polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds such phosphonic acids and phosphoric acids (col. 4, ll. 15-19, 29-35 of Finegan). 

Referring to Applicant’s claim 13, El-Shoubary as modified by Finegan teaches said polyhydric alcohol components are selected from the group consisting of alkyl straight chain polyols, alkyl branched chain polyols, and combinations thereof (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one polyhydric alcohol component).

Referring to Applicant’s claim 14, El-Shoubary as modified by Finegan teaches said polyhydric alcohol components are selected from the group consisting of trimethylolpropane and pentaerythritol (par. [0024] of El-Shoubary). 

Referring to Applicant’s independent claim 27, El-Shoubary teaches a method of forming a titanium dioxide pigment composition in dry form for use in a waterborne latex paint formulation (See Abstract; pars. [0023], [0041], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: providing a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); providing a dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one polyhydric alcohol component); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an amount of up to 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant MPEP 2144.05 [R-10.2019] (I)
	Although El-Shoubary teaches a dispersant agent (pars. [0034-38] of El-Shoubary), El-Shoubary does not teach explicitly the dispersant agent includes “at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof” according to Applicant’s claim language.
	However, Finegan teaches a coating composition comprising aqueous dispersion of particles made from a copolymer comprising, based on the weight of the copolymer one or more monoethylenically unsaturated monomers; acid functional or anionic monomer and phosphorous-containing monomer (See Abstract of Finegan).  Finegan teaches it has been surprisingly found that low levels of acid-functional or anionic monomers in conjunction with pendant ethoxylate or propoxylated groups, effectively slows down latex adsorption of the phosphorus-functional latex onto titanium dioxide particles, while providing the paint with practical viscosity stability (col. 2, ll. 48-54 of Finegan).  Finegan teaches the controlled speed of latex adsorption allows the mass production of paint substantially free of grit, while providing 

Referring to Applicant’s claim 28, El-Shoubary as modified by Finegan teaches said titanium dioxide particles are raw titanium dioxide particles (par. [0020] of El-Shoubary), and said method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles grinding said titanium dioxide particles to a desired particle size (pars. [0021], [0044] of El-Shoubary) and filtering and washing said ground titanium dioxide particles to form a wet pigment filter cake (pars. [0023], [0041] of El-Shoubary); wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles by mixing said dispersant package with said wet pigment filter cake (pars. [0024], [0040-41] of El-Shoubary).

Referring to Applicant’s claim 29, El-Shoubary as modified by Finegan teaches the method disclosed therein further comprises drying said wet pigment filter cake to form a dried pigment filter cake (par. [0041] of El-Shoubary); crushing said dried pigment filter cake to form a crushed pigment filter cake (pars. [0023], [0041] of El-Shoubary); and steam micronizing said crushed filter cake to form said titanium dioxide pigment composition (pars. [0023], [0041] of El-Shoubary).

Referring to Applicant’s independent claim 30, El-Shoubary teaches a method of forming a titanium dioxide pigment composition slurry for use in a waterborne latex paint formulation (See Abstract; pars. [0023], [0041], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: providing an aqueous medium (pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary); providing a plurality of titanium dioxide particles (pars. [0019-20], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary); providing a dispersant package (pars. [0024], [0042], [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one polyhydric alcohol component); and depositing said dispersant package on the surfaces of said titanium dioxide particles in an MPEP 2144.05 [R-10.2019] (I)
	Although El-Shoubary teaches a dispersant agent (pars. [0034-38] of El-Shoubary), El-Shoubary does not teach explicitly the dispersant agent includes “at least one dispersant component selected from the group consisting of low molecular weight monomeric dispersants, polymeric dispersants and combinations thereof” according to Applicant’s claim language.
	However, Finegan teaches a coating composition comprising aqueous dispersion of particles made from a copolymer comprising, based on the weight of the copolymer one or more monoethylenically unsaturated monomers; acid functional or anionic monomer and phosphorous-containing monomer (See Abstract of Finegan).  Finegan teaches it has been surprisingly found that low levels of acid-functional or anionic monomers in conjunction with 

Referring to Applicant’s claim 31, El-Shoubary as modified by Finegan teaches said titanium dioxide particles are raw titanium dioxide particles (par. [0020] of El-Shoubary), and said method further comprises: prior to depositing said dispersant package on said surfaces of said raw titanium dioxide particles, grinding said titanium dioxide particles to a desired particle size (pars. [0021], [0044] of El-Shoubary) and filtering and washing said ground titanium dioxide particles to form a wet pigment filter cake (pars. [0023], [0041] of El-Shoubary); wherein said dispersant package is deposited on said surfaces of said titanium dioxide particles 

Referring to Applicant’s claim 32, El-Shoubary as modified by Finegan teaches the method disclosed therein further comprises prior to dispersing said titanium dioxide pigment composition in said aqueous medium, drying said wet pigment filter cake to form a dried pigment filter cake (par. [0041] of El-Shoubary); crushing said dried pigment filter cake to form a crushed pigment filter cake (pars. [0023], [0041] of El-Shoubary); and steam micronizing said crushed filter cake to form said titanium dioxide pigment composition (pars. [0023], [0041] of El-Shoubary).

Referring to Applicant’s claim 33, El-Shoubary as modified by Finegan said titanium dioxide pigment composition slurry formed by the method is a stir-in titanium dioxide pigment composition slurry (pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary).

Referring to Applicant’s claim 34, El-Shoubary as modified by Finegan said titanium dioxide pigment composition formed by the method is in dry form a stir-in titanium dioxide pigment composition (pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary).

Referring to Applicant’s claim 48, El-Shoubary as modified by Finegan teaches said titanium dioxide pigment composition is in dry form a stir-in titanium dioxide pigment composition (pars. [0023], [0041] of El-Shoubary).

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0107873 A1 to El-Shoubary et al. (hereinafter “El-Shoubary”) in view of United States Patent No. 8,318,848 B2 to Finegan et al. (hereinafter “Finegan”) as applied to claims 1 and 9 above, and further in view of United States Patent No. 4,978,396 to Story (hereinafter “Story”).

Referring to Applicant’s claim 8, El-Shoubary teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of no greater than about 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim 
Although El-Shoubary as modified by Finegan teaches at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36] of El-Shoubary), El-Shoubary as modified by Finegan does not teach explicitly the at least one non-volatile neutralizing agent includes “inorganic alkali salts” and “said inorganic alkali salts are selected from the group consisting of alkali metal carbonates, alkali metal bicarbonates, and combinations thereof” according to Applicant’s claim language.
However, Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: a plurality of titanium dioxide particles (col. 2, ll. 57-62 of Story); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of said titanium dioxide particles and said dispersant package (col. 3, ll. 33-39 of Story), said dispersant package including: at least one non-volatile neutralizing agent such as organic compounds having at least one amine functional group and at least one hydroxy functional group (col. 4, 1. 63 - col. 5, 1. 6; the monoethanolamine, triethanolamine and 2-amino-2-methyl-1-propanol of Story are equivalent to Applicant’s claim term “organic compounds having at least one amine functional group and at least one hydroxy functional group”) and an alkali metal phosphate compound (col. 3, ll. 28-33; the alkali metal phosphate compound, such as sodium hexametaphosphate, sodium and potassium polyphosphate and sodium pyrophosphate, of Story is equivalent to Applicant’s claim terms “at least one non-MPEP 2144.06 [R-08.2012] (I) (II); MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify further the teachings of El-Shoubary as modified by Finegan and substitute the organic compounds of El-Shoubary with the alkali metal phosphate compounds of Story for use as dispersing agents in a titanium dioxide pigment compositions.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the teachings of Story establish the suitability of both organic compounds and alkali metal phosphate compounds as dispersing agents in a titanium dioxide pigment compositions and thus also the equivalence and substitutability of organic compounds by alkali metal phosphate compounds for use as dispersing agents in a titanium dioxide pigment compositions. MPEP 2144.06 [R-08.2012] (I) (II); MPEP 2144.07 [R-08.2012]

Referring to Applicant’s claim 10, El-Shoubary teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of no greater than about 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one 
Although El-Shoubary as modified by Finegan teaches the low molecular weight monomeric dispersants include phosphates and phosphonates (col. 4, ll. 15-19, 29-35 of Finegan), El-Shoubary as modified by Finegan does not teach explicitly the low molecular weight monomeric dispersants are “selected from the group consisting of sodium hexametaphosphate, phosphate carboxylic acids, salts of phosphate carboxylic acids, hydroxyl carboxylic acids, salts of hydroxyl carboxylic acids, and combinations thereof” according to Applicant’s claim language.
However, Story teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; the titanium dioxide pigment slurry of Story is equivalent to Applicant’s claim term “a titanium dioxide pigment composition”), comprising: a plurality of titanium dioxide particles (col. 2, ll. 57-62 of Story); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of from about 0.01 to about 2.0 percent by weight based on the combined weight of said titanium dioxide particles and said dispersant package (col. 3, ll. 33-39 of Story), said dispersant package including: at least one non-volatile neutralizing agent such as organic compounds having at least one amine functional group and at MPEP 2144.06 [R-08.2012] (I) (II); MPEP 2144.07 [R-08.2012] For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify further the teachings of El-Shoubary as modified by Finegan and substitute the low molecular weight monomeric dispersants include phosphates and phosphonates of El-Shoubary as modified by Finegan (col. 4, ll. 15-19, 29-35 of Finegan) with the low molecular weight monomeric dispersants such as sodium hexametaphosphate of Story (col. 3, ll. 28-33 of Story) for use as dispersing agents in a titanium dioxide pigment compositions.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the teachings of Story establish the suitability of organic compounds and low molecular weight monomeric compounds as dispersing agents in titanium dioxide pigment compositions and thus also the equivalence and substitutability of organic compounds by low molecular weight monomeric compounds for use as dispersing agents in a titanium dioxide pigment compositions. MPEP 2144.06 [R-08.2012] (I) (II); MPEP 2144.07 [R-08.2012] 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0107873 A1 to El-Shoubary et al. (hereinafter “El-Shoubary”) in view of United States Patent No. 8,318,848 B2 to Finegan et al. (hereinafter “Finegan”) as applied to claims 1 and 11 above, and further in view of United States Patent No. 6,569,920 B1 to Wen et al. (hereinafter “Wen”).

Referring to Applicant’s claim 12, El-Shoubary teaches a titanium dioxide pigment composition for use in a waterborne latex paint formulation (See Abstract; pars. [0064-68], [0103-107], [0123-125]; Example 4 of El-Shoubary), comprising: a plurality of titanium dioxide particles (pars. [0019-20] of El-Shoubary); and a dispersant package deposited on the surfaces of said titanium dioxide particles in an amount of up to 5% by weight based on the combined weight of said titanium dioxide particles and said dispersant package (pars. [0024], [0042]; the dispersant agent of El-Shoubary is present in an amounts of from about 0.01 to about 2% based on the weight of the titanium dioxide base particle; the organic compound of El-Shoubary is present in amounts from about 0.2% to 0.4% weight percent based on the weight of the titanium dioxide base particle), said dispersant package including: at least one non-volatile neutralizing agent selected from the group consisting of organic compounds having at least one amine functional group and at least one hydroxy functional group (pars. [0034-36]; triethanolamine, 2-amino-2-methyl-1,3-propanediol and 2-amino-2-ethyl-1,3-propanediol of the dispersant agent of El-Shoubary are equivalent to Applicant’s claim term “at least one amine functional group and at least one hydroxy functional group”); dispersant agent (pars. [0034-38] of El-Shoubary); and at least one polyhydric alcohol component (par. [0024]; trimethylolpropane and pentaerythritol of the organic compound of El-Shoubary are equivalent to Applicant’s claim term “at least one 
Although El-Shoubary as modified by Finegan teaches said polymeric dispersants are polymeric molecules that contain one or more functional groups of compounds such phosphonic acids and phosphoric acids (col. 4, ll. 15-19, 29-35 of Finegan), El-Shoubary as modified by Finegan does not teach explicitly said polymeric dispersants are “selected from the group consisting of polyacrylic acid, polyacrylic acid copolymers, salts of polyacrylic acid and polyacrylic acid copolymers, maleic acid copolymers, salts of maleic acid copolymers, and combinations thereof” according to Applicant’s claim language.
However, Wen teaches slurries and methods of making slurries having improved stability (See Abstract of Wen). In at least one embodiment, Wen teaches suitable slurry dispersing agents include polyacrylic acid and derivatives and acrylic acid and derivatives (col. 4, ll. 8-36 of Wen) that is partially or completely neutralized such as monovalent group includes groups selected from alkali metal cations, ammonium, aliphatic or cyclic primary, secondary or tertiary amines (col. 4, Il. 42-46 of Wen). Wen teaches non-polyacrylic acid derived dispersing agents have been found to suffer from several shortcomings, most notably, poorer than desirable viscosity, stability, foaming tendencies and a tendency to flocculate in their usage applications when compared to polyacrylic acid dispersants (col. 4, Il. 55-58 of Wen). Accordingly, Wen teaches the slurries exhibit improved stability (col. 4, Il. 58-59 of Wen). Wen teaches some improved stability properties include improved fluidity, viscosity, pumpability, dispersibility and reduced tendency to flocculate or gel over time (col. 4, ll. 59-63 of Wen). There is a reasonable 

Response to Amendment
The Declaration (hereinafter “Declaration”) of Venkata Rama Rao Goparaju, Ph.D. (hereinafter “Declarant”) under 37 CFR 1.132 filed September 10, 2021 is insufficient to overcome the rejection of claims 1, 2, 5, 6-11, 12, 14 and 27 under 35 USC 103; rejection of claims 3, 4 and 34 under 35 USC 103; rejection of claim 12 under 35 USC 103; rejection of claim 28 under 35 USC 103; rejection of claim 29 under 35 USC 103; rejection of claims 30, 33, 35-44, 46 and 47 under 35 USC 103; rejection of claims 31 and 32 under 35 USC 103; and, rejection of claim 45 under 35 USC 103 as set forth in the last Office action for the following reasons.
 In paragraphs 1-4 of the Declaration, the Declarant discusses his curriculum vitae and relationship as a named inventor to the present application.
In paragraph 5 of the Declaration, the Declarant recites independent claim 1.
In paragraph 6 of the Declaration, the Declarant recites independent claim 27.
In paragraph 7 of the Declaration, the Declarant recites independent claim 30.
In paragraph 8 of the Declaration, the Declarant states adding a titanium dioxide pigment to an aqueous-based latex paint formulation requires high energy equipment and dispersants.  Declarant states further the titanium dioxide pigment must be ground to break down agglomerates so that the pigment can be more easily dispersed into water to form an aqueous pigment slurry.  Declarant states further dispersants and surfactants are added to the aqueous pigment slurry to wet the pigment surface and stabilize the separated particle prior to addition to the paint formulation.
In paragraph 9 of the Declaration, the Declarant states the grinding process is labor intensive, requires high speed grinding equipment and consumes a great deal of energy.  
In paragraph 10 of the Declaration, the Declarant states the claimed pigment composition does not require first grinding the pigment using high speed grinding equipment, but rather only a simple propeller blade, and much less energy, is required to mix the claimed pigment composition, or slurry containing the same, into a waterborne paint formulation.  Declarant states the claimed pigment composition is considered a “stir-in” composition that can be easily mixed directly into a waterborne latex paint formulation or into an aqueous solution to form a slurry for use in said waterborne latex paint formulation.  
In paragraph 11 of the Declaration, the Declarant states the stir-in nature of the claimed pigment composition is due to the claimed dispersant package and cites Examples 3 and 8 of the present application.
In paragraph 12 of the Declaration, the Declarant states he has reviewed the Final Official action mailed March 15, 2021.
In paragraph 13 of the Declaration, the Declarant states he has reviewed the rejection of claims 1, 2, 5, 6-11, 13, 14 and 27 under 35 USC 103 and the Story reference.  Declarant states further he disagrees with the rejection.  
In paragraph 14 of the Declaration, the Declarant discusses the teachings of the Story reference.
In paragraph 15 of the Declaration, the Declarant discusses the meaning of the term “untreated pigment” according to the Story reference.
In paragraph 16 of the Declaration, the Declarant recites the three steps of the method for fabricating a pigment slurry according to the Story reference.  Declarant discusses Story teaches fabricating two separate slurries and thus the first and second dispersing agents of Story are not combined in the same slurry.
In paragraph 17 of the Declaration, the Declarant discusses the first dispersing agent and its use in the initial slurry taught by the Story reference
In paragraph 18 of the Declaration, the Declarant discusses the second dispersing agent its use in the second slurry taught by the Story reference.  
In paragraph 19 of the Declaration, the Declarant discusses the reslurrying step taught by the Story reference.
In paragraph 20 of the Declaration, the Declarant states nothing in the Story reference would have motivated the skilled artisan to modify the titanium dioxide pigment used in the disclosed process to include the elements of the claimed pigment composition, and the Examiner’s reasoning is insufficient and not correct.
In paragraph 21 of the Declaration, the Declarant states the disclosed pigment slurries of the Story reference are designed for use in paper manufacturing, not waterborne latex paint formulation.
In paragraph 22 of the Declaration, the Declarant states the Story reference is completely silent about the technical problem associated with mixing a titanium dioxide pigment into a waterborne latex paint formulation.  Declarant states further the Story reference does not provide guidance to a skilled artisan to achieve a titanium dioxide pigment composition for use in a latex 
In paragraph 23 of the Declaration, the Declarant states the Story reference teaches away from using the titanium dioxide pigment disclosed therein with a waterborne latex paint formulation due to the resultant pigment being a slurry, not a dry product, and the resultant pigment not being coated with an inorganic hydroxide.
In paragraph 24 of the Declaration, the Declarant states the claimed dispersant package facilitates dispersion of the particles into a latex paint formulation, not help form a pigment slurry.  In contrast, the Declarant the dispersants of the Story reference, even if present in the final slurry, do not function to facilitate dispersion of the pigment into a paper pulp slurry in the paper manufacturing process.  
In paragraph 25 of the Declaration, the Declarant states the Story reference does not disclose or suggest a dispersant package deposited on the surfaces of the titanium dioxide particles which allows the composition to be in dry form and easily mixed into an aqueous solution to form a pigment slurry for use in a waterborne latex paint formulation or directly into a waterborne latex paint formulation without first grinding the pigment.
In paragraph 26 of the Declaration, the Declarant states the dispersants of the Story reference are added to separate slurries and not deposited onto the surfaces of the pigment particles, and the final slurry, containing the pigment particles and dispersants, is not in dry form.  Declarant states further that even if the slurry formed according to Story is dried, high energy grinding would be required and additional dispersants would be required to disperse the dry pigment into another slurry.
In paragraph 27 of the Declaration, the Declarant states the water-soluble dispersants used to form the initial slurry of the Story reference are drained out during the high-pressure dewatering step.  Declarant states by centrifuging studies, we can analyze whether a dispersant is deposited on the surface of a titanium dioxide particle or merely remains in the water.  Declarant states further this is a common phenomenon in commercial titanium dioxide slurries and applies to the process of the Story reference.  Declarant states further yet on the other hand, in connection with the Claimed Pigment Composition, the dispersant package is dried at a high temperature and subsequently steam milled at higher temperatures which makes the components of the dispersant package react with the pigment surface.
In paragraph 28 of the Declaration, the Declarant states the Story reference does not teach or suggest a dispersant package that includes the three necessary components of the dispersant package called for by independent claims 1, 27 and 30.
In paragraph 29 of the Declaration, the Declarant states to the extent they can be considered a dispersant package, the first dispersing agent and pH control agent used in association with the initial slurry formed by the process of the Story reference are only used in the initial slurry.  Declarant states further the initial slurry is dewatered to form a wet filter cake containing the untreated and non-flocculated pigment.  Declarant states further yet the water-soluble dispersants are drained out during the high-pressure dewatering step.
In paragraph 30 of the Declaration, the Declarant states the wet filter cake is then reslurried to form a second slurry that includes the second dispersing agent and possible other materials (various bactericides, fungicides, sequestering agents, and the like).  Declarant states two separate slurries are formed in association with the process of the Story reference.  Declarant states the various dispersing agents and other components used in association with the first slurry 
In paragraph 31 of the Declaration, the Declarant states even if the various dispersing agents and other components referenced by the Story reference were combined to form a dispersant package, the dispersant package would not include all three of the components of the dispersant package of the Claimed Pigment Composition.  Declarant states, for example, the hydroxylamines (such as monoethanolamine and 2-amino-2- methyl-1-propanol) mentioned by the Story reference for use as the second dispersing agent in connection with the second slurry formed in the process of the Story reference have low boiling points and there are not nonvolatile neutralizing agents as included in the dispersant package of the Claimed Pigment Composition.  Declarant states these volatile amines would evaporate during the process used to make the Claimed Pigment Composition and are not suitable for use in connection therewith.  Declarant states, for example, a mono ethanol amine has a boiling point of 170°C. Similarly, 2-amino-2-methyl-1-propanol has a boiling point of 165°C.  Declarant states, for example, significant losses of these chemicals would occur during steam micronization of the Claimed Pigment Composition.  Declarant states the dispersants used in association with the Claimed Pigment 
In paragraph 32 of the Declaration, the Declarant states the Story reference does not disclose, directly or indirectly, that the titanium dioxide pigment used in the process of the Story reference is a “stir-in” titanium dioxide pigment composition (or slurry).  Declarant states, contrary to the assertion of the Examiner, the Application does not merely disclose that the ‘stir-in” property means that the pigment composition can be easily mixed into an aqueous solution to form a slurry for use in a waterborne latex paint formulation. Declarant states the specification, including the Examples, must be taken as a whole in defining what “stir-in” means.  Declarant states, upon reviewing the specification as a whole, the skilled artisan would understand that a “stir-in” titanium dioxide pigment composition is a dry titanium dioxide pigment composition that is a commercially sellable end product (for example, as opposed to an intermediary wet filter cake) that can be mixed into an aqueous solution to form a slurry for use in a waterborne latex paint formulation or directly into a waterborne latex paint formulation without first grinding the pigment using high speed grinding equipment.  Declarant states one skilled in the art can easily understand the meaning of term “stir-in” and how to determine if a titanium dioxide pigment composition or slurry has this property based on the guidance provided by the specification, including the examples.  Declarant states the Story reference does not disclose or suggest such a pigment composition.
In paragraph 33 of the Declaration, the Declarant states in fact, for the sake of argument only, even if all the dispersants referenced by the Story reference were present with the pigment 
In paragraph 34 of the Declaration, the Declarant states the Story reference also does not disclose or suggest the method of forming a titanium dioxide pigment composition for use in a waterborne latex paint formulation, as called for by independent claim 27 of the Application (as amended by the Amendment and Response to Final Office Action being filed concurrently herewith).  Declarant states, for example, the Story reference does not disclose or suggest the step of providing the dispersant package called for by independent claim 27 or the step of depositing such a dispersant package on the surfaces of the titanium dioxide particles.  Declarant states further the Story reference does not disclose or suggest the step of forming a titanium dioxide pigment composition in dry form.  Declarant states further yet the process of the Story reference does not include the step of after depositing a dispersant package on the surfaces of the titanium dioxide particles, drying the titanium dioxide particles.
In paragraph 35 of the Declaration, the Declarant states the Story reference also does not disclose or suggest the method of forming a titanium dioxide pigment composition slurry for use in a waterborne latex paint formulation, as called for by independent claim 30 of the Application (as amended by the Amendment and Response to Final Office Action being filed concurrently herewith).  Declarant states, for example, the Story reference does not disclose or suggest the step of providing the dispersant package called for by independent claim 30 or the step of depositing such a dispersant package on the surfaces of the titanium dioxide particles.  Declarant states further the Story reference does not disclose or suggest the step of dispersing the titanium 
In paragraph 36 of the Declaration, the Declarant states, for example, unlike the Claimed Pigment Composition, the pigment formed by the process of the Story reference does not address the problems addressed by the Claimed Pigment Composition and is not suitable for use in a waterborne latex paint formulation, does not include a dispersant package that comprised the three components of the dispersant package of the Claimed Pigment Composition, and is deposited on the surfaces of the titanium dioxide particles, and is not in dry form.  Declarant states further, as a result, the pigment of the Story reference is not a stir-in titanium dioxide pigment.  Declarant states further, unlike a specific embodiment of the Claimed Pigment Composition, the pigment of the Story reference is not treated with an inorganic oxide.  Declarant states further yet untreated titanium dioxide pigment is not suitable for waterborne latex pat applications.
Examiner disagrees with the Declarant’s statements.
First, the Declarant conflates multiple technical issues of the Story reference while communicating his perception and understanding of the teachings of the Story reference.  Those technical issues identified include, but are not limited to, the following: (i) the size of the titanium dioxide particles (See paragraphs 7 and 8); (ii) surface modification of the titanium dioxide particles, i.e., the particles being untreated (See paragraph 15); (iii) the two-step slurry fabrication process (See paragraphs 17 and 18); (iv) the use of the pigment in manufacturing of paper products or coating therefor (See paragraph 21); (v) the failure to use the pigment in a waterborne latex paint formulation (See paragraphs 20 and 21); (vi) the failure to address technical problem 
First, the Declarant emphasizes the claimed dispersant package avoids necessitating first grinding titanium dioxide particles using high speed grinding equipment.  Examiner finds Applicant’s numerous statements assign criticality to the size of the titanium dioxide particles.  In fact, working examples 2-6 of the specification as originally filed disclose the particle size of the titanium dioxide particles of an exemplary stir-in titanium dioxide pigment composition.  In contrast, independent claims 1, 27 and 30 fail to recite the size of the claimed titanium dioxide pigment composition.  Now, while Declarant specifies the claimed dispersant package coating the surface of the titanium dioxide particles as the reason why high speed grinding is unnecessary and avoided, Declarant at least gives this examiner the impression titanium dioxide particles of any size (or a slurry containing the same) can be mixed into a waterborne latex paint formulation.  However, working examples 2-6 exhibit and possess particle sizes of 17, 40, 94 and 97 microns, and do not explore particle sizes beyond 100 microns, for example.  This may raise the question whether or not the claimed titanium dioxide pigment composition is operable for use in a waterborne latex paint formulation beyond a particle size greater than or equal to 100 microns.
Next, the Declarant states numerous times the dispersants of the Story reference are not deposited on the surfaces of the titanium dioxide particles and states further the dispersants are removed or drained out via dewatering.  In paragraph 27, the Declarant discusses centrifuging studies and how the results of said studies demonstrate the dispersants are removed or drained out.  Yet, despite these statements, Declarant provides no evidence centrifuging studies were ever performed demonstrating the dispersants of the Story reference in fact are removed or drained out via dewatering.  When reading the Declaration as a whole, the Declarant provides absolutely no evidence to support these statements.  Moreover, when discussing the teachings of 
Next, when reading the Declaration, examiner notes the Declarant focused on constituents of the dispersant package taught by the Story reference that are different from those claimed dispersant package constituents (See paragraph 31 of the Declaration).  The Declarant did not address those specific constituents the claimed invention and the Story reference share in common.
Next, as addressed on page 27 in the Remarks to Arguments section of the Final Official action mailed March 15, 2021, the preambles of independent claims 1, 27 and 30 do not recite any distinct definition of the claimed invention's limitations, but rather only the intended use, i.e., “for use in a waterborne latex paint formulation” of Applicant's claimed invention. MPEP 2111.02 [R-10.2019] (II)  The Final Official action made clear attempts to distinguish the claimed titanium dioxide pigment composition from the Story reference based on its intended use are not considered persuasive.  The Declarant’s statements in support of the claimed invention’s intended use throughout the Declaration are akin to attempting to import limitations MPEP 2111.02 [R-10.2019] (II) “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” MPEP 2111.02 [R-10.2019] (II)  As discussed above, examiner finds the Declarant has not provided sufficient evidence the dispersant constituents taught by the Story reference do not coat the surfaces of the titanium dioxide pigments.  As such, examiner finds there is no structural difference between the claimed titanium dioxide pigment composition and the titanium dioxide pigment composition taught by the Story reference.
For all these reasons, the examiner finds the Declaration of Venkata Rama Rao Goparaju, Ph.D. under 37 CFR 1.132 filed September 10, 2021 is insufficient to overcome the claim rejections under 35 USC 103.

Response to Arguments
Applicant’s remarks and claim amendments with respect to claims 1-14, 27-34 and 48 have been considered but are moot considering the new rejections of record under 35 USC 103.
In addition, Applicant’s remarks substantially rely on the Declaration of Venkata Rama Rao Goparaju, Ph.D. under 37 CFR 1.132 filed September 10, 2021, which the examiner has found insufficient to overcome the claim rejections under 35 USC 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731